Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Chen (US Patent Application Publication 2006/0040565 A1) teaches: “a connector 1 comprising: a body 10; and a contact 20 that is inserted into the body 10, wherein the contact 20 includes a protruding part 220 that is protruded in a direction orthogonal to an insertion direction of the contact 20, a protrusion 22 that is provided on an outer periphery of the contact 20, and  the body 10 includes, on an inner surface thereof, a housing part 130 that has an internal dimension for press-fitting the contact 20, the contact 20 including the protrusion 22, thereto, the contact 20 including the overhanging part 221, thereto,  on which the protruding part 220 starts to fit in the guide groove 133, to a terminal position, on which press-fit of the protrusion 22 is started, to a terminal position, on  which press-fit of the overhanging part 221 is started".
However, Chen fails to provide, teach or suggest: an overhanging part that overhangs in the direction orthogonal to the insertion direction and a press-fitting part that has an internal dimension for press-fitting the contact, a guide groove that is fitted with the protruding part and is extended in the insertion direction and an insertion 
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831